Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Contingent/Optional Limitations
Contingent and optional limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition that is required to perform a function is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016); MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that 
	The following limitations are contingent and/or optional: 
		Claim 10: “determining whether the total amount exceeds the balance of electronic money” & “providing a notification in response to determining that the total amount exceeds the balance” are considered optional and contingent limitations, respectively, and do not distinguish between the prior art. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.	In the instant case, claim 1 is directed to an “information processing device”.	Claim 1 and 10 are directed to the abstract idea of “providing notification of a electronic money transaction status” which is grouped under “organizing human activity… fundamental economic practice and commercial interactions such as sales activities or behaviors” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites acquire a balance of electronic money, update, a total amount of price for the one or more purchased commodities, determine whether the total amount exceeds the balance of the electronic money, and provide a notification in response to determining that the total amount exceeds the balance of the 
	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of providing notification of a electronic money transaction status using computer technology (e.g. a processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
	Dependent claims 2-9 and 11-18 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea and add insignificant extra solution activity such as data gathering. In this case, all claims have been reviewed and are found to be substantially similar and Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akashika US 2015/0310416.
As per claim 1:	Akashika discloses an information processing device comprising a processor configured to: acquire a balance of electronic money owned by a customer (Fig 1 ‘server side value balance’ ‘terminal side value balance’);

	determine whether the total amount exceeds the balance of the electronic money (¶ [0170]); and
	provide a notification in response to determining that the total amount exceeds the balance of the electronic money (¶ [0171]).

As per claim 2.:	Akashika further discloses the device according to claim 1, wherein the processor is configured to provide a notification that the electronic money is charged in response to determining that the total amount does not exceed the balance (Fig 9 ¶ [0180]-[0182]).

As per claim 3:	Akashika further discloses the device according to claim 1, wherein the processor is configured to provide a notification that the electronic money is changed to another settlement method (¶ [0171]). As per claim 4:	Akashika further discloses the device according to claim 1, wherein the processor is configured to provide a selection of charging the electronic money or changing the electronic money to another settlement method (¶ [0013]).
As per claim 9:	Akashika further discloses the device according to claim 1, wherein the processor is configured to receive a command to increase the balance through a credit card charge (¶¶ [0107]-[0110]).
As per claims 10-18:	Claims 10-13 and 18 are rejected under the rationales of claims 1-4 and 9, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akashika US 2015/0310416 in view of Shrivastava US 2014/0019352.
As per claim 5:	Akashika fails to explicitly disclose but Shrivastava does disclose the device according to claim 1, wherein the processor is configured to prioritize the electronic money over another settlement method based on a priority flag (Fig 12 [0210]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Shrivastava in Akashika since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both references are in the art of electronic transactions and it would have been obvious to a person skilled in the art to combine references in order to improve the usability and flexibility of Akashika.
As per claim 6:	Akashika fails to explicitly disclose but Shrivastava does disclose the device according to claim 5, wherein the processor is configured to acquire a member code associated with the customer to determine a value of the priority flag (Fig 12 [0210]) .
	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Shrivastava in Akashika since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were 
As per claim 7:	Akashika fails to explicitly disclose but Shrivastava does disclose the device according to claim 1, wherein the processor, in response to determining that the total amount does exceeds the balance, is configured to:
	provide a notification of canceling the purchase of a commodity ([0262], [0189], [0486]); and
	subtract a price of the canceled commodity from the total amount ([0262], [0189], [0486]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Shrivastava in Akashika since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both references are in the art of electronic transactions and it would have been obvious to a person skilled in the art to combine references in order to improve the usability and flexibility of Akashika.
As per claim 8:	Akashika fails to explicitly disclose but Shrivastava does disclose the device 
As per claims 14-17:	Claims 14-17 are rejected under the rationales of claims 5-8, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujisawa US 2020/0258070.	Purves US 2015/0220914	Pomeroy US 20160086166	Hammad US 20140074637
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)